—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 9, 1990, convicting defendant, after a jury trial, of petit larceny, and sentencing her to a prison term of 1 year, unanimously affirmed.
Since the complainant’s testimony that defendant robbed her satisfied the additional proof requirement of CPL 60.50, the trial court’s supplemental instructions that defendant could be convicted solely upon her admission of guilt at trial was not reversible error (People v Crimmins, 36 NY2d 230), *467assuming, without deciding, that such requirement of additional proof should have been charged. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.